Citation Nr: 1723823	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  08-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the left lower extremity. 

3.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right upper extremity. 

4.  Entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the left upper extremity. 

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to service connection for an eye condition secondary to diabetes mellitus.   

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California dated in July 2007, May 2009, and May 2010.  The Board remanded this case in June 2015. 

The Veteran testified at a hearing before the undersigned in February 2015.  A transcript is of record. 




FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right lower extremity has been manifested by mild to moderate incomplete paralysis. 

2.  The Veteran's peripheral neuropathy of the left lower extremity has been manifested by mild to moderate incomplete paralysis. 

3.  The Veteran's peripheral neuropathy of the right upper extremity has been manifested by mild incomplete paralysis. 

4.  The Veteran's peripheral neuropathy of the left upper extremity has been manifested by mild to moderate incomplete paralysis. 

5.  The Veteran's hearing loss is manifested by puretone threshold averages no higher than 49 decibels in the right ear and 56 decibels in the left ear, and speech recognition scores no lower than 84 percent for both ears. 

6.  The Veteran's diagnosed eye conditions, including pseudophakia status post surgery for cataracts, ptosis, blepharochalasis, hypertensive retinopathy, glaucoma, presbyopia, and age-related macular degeneration, are not caused or aggravated by service-connected diabetes mellitus, type II. 

7.  The Veteran's service-connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment in a sedentary capacity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for peripheral neuropathy of the right lower extremity have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016). 

2.  The criteria for a rating higher than 20 percent for peripheral neuropathy of the left lower extremity have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016). 

3.  The criteria for a rating higher than 10 percent for peripheral neuropathy of the right upper extremity have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, Diagnostic Codes 8516, 8716 (2016). 

4.  The criteria for a rating higher than 10 percent for peripheral neuropathy of the left upper extremity have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, Diagnostic Codes 8516, 8716 (2016). 

5.  The criteria for a compensable rating for bilateral hearing loss have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2016).

6.  The criteria for service connection for an eye condition, including pseudophakia status post surgery for cataracts, ptosis, blepharochalasis, hypertensive retinopathy, glaucoma, presbyopia, and age-related macular degeneration, are not satisfied.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).  

7.  The criteria for a TDIU are not satisfied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected disabilities in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


A. Peripheral Neuropathy of Lower Extremities

The Veteran's diabetic neuropathy of the lower extremities has been rated by analogy under Diagnostic Code (DC) 8520, which pertains to paralysis of the sciatic nerve.  Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy. Id.  A maximum 80 percent evaluation requires complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; Note prefacing DC's 8510 through 8730.

A January 2007 VA diabetes examination report reflects that the Veteran had symptoms of intermittent numbness and tingling of the lower extremities.  The Veteran stated that his walking was restricted to one-fourth of a mile, after which he had to sit down.  He could not stand for more than 15 minutes at a time.  He also had trouble climbing stairs. 

In a February 2007 VA examination report, the examiner characterized the Veteran's neuropathy of the lower extremities as mild to moderate in degree based on examination that included an EMG study.

An April 2014 VA examination report reflects examination findings of mild intermittent pain of the lower extremities, mild paresthesias and/or dysesthesias, and mild numbness.  Strength testing was normal.  Reflexes were diminished or absent on testing.  There was decreased sensation to light touch/monofilament.  The examiner found that the Veteran had mild incomplete paralysis of the lower extremities.  

A January 2016 VA examination report reflects that the Veteran had numbness and tingling in both legs that limited walking more than 15 minutes, but did not limit standing or driving.  He also had intermittent right sciatic pains associated with lumbar spine arthritis for which he used a cane occasionally.  Examination findings were identical to those recorded in the April 2014 VA examination report discussed in the preceding paragraph. 

The preponderance of the evidence shows that the Veteran's lower extremity peripheral neuropathy is manifested by mild to moderate incomplete paralysis throughout the period under review.  No examiner or medical professional has found it to be moderately severe or severe.  Further, the evidence shows that it is not manifested by atrophy.  The normal strength testing further weighs against moderately severe or severe incomplete paralysis.  More evidentiary weight is accorded the objective VA examination findings than to the Veteran's lay statements regarding the severity of his neuropathy and its effect on functioning.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

In sum, the criteria for ratings in excess of 20 percent for peripheral neuropathy of the left and right lower extremities have not been met or more nearly approximated at any point during the pendency of this claim.  See 38 C.F.R. § 4.7.  As the preponderance of the evidence weighs against higher ratings, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. §§ 3.102, 4.3 (2016); 38 U.S.C.A. § 5107 (West 2014).  



B. Peripheral Neuropathy of Upper Extremities

The Veteran's diabetic neuropathy of the upper extremities has been rated by analogy under DC 8716, which pertains to neuralgia of the ulnar nerve.  Neuritis and neuralgia are rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete paralysis for neuritis, and moderate incomplete paralysis for neuralgia.  38 C.F.R. §§ 4.123, 4.124 (2016).

Under DC 8516, which pertains to paralysis of the ulnar nerve, a 60 percent disability rating is assigned for complete paralysis of the minor extremity, and a 50 percent rating for complete paralysis of the minor extremity.  38 C.F.R. § 4.124a.  "Complete paralysis" is identified by the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  Id.  

Under DC 8516, if paralysis is incomplete, a 40 percent rating is assigned for severe incomplete paralysis of the major extremity, and a 30 percent rating for severe incomplete paralysis of the minor extremity.  Id.  A 30 percent rating is assigned for moderate incomplete paralysis of the major extremity, and a 20 percent rating for moderate incomplete paralysis of the minor extremity.  A 10 percent rating is assigned for mild incomplete paralysis of either the major or minor extremity.  Id.

A January 2007 VA examination report reflects that the Veteran had tingling and numbness of the fingertips and hands.  

In a February 2007 VA examination report, the examiner characterized the Veteran's neuropathy of the upper extremities as mild in degree based on examination that included an EMG study.  The EMG study showed involvement of the ulnar and median nerve. 

An April 2014 VA examination report reflects that the Veteran had mild paresthesias and/or dysesthesias of the upper extremities and mild numbness of the upper extremities.  Strength and reflex testing was normal.  There was decreased sensation on light touch/monofilament testing.  The examiner diagnosed mild incomplete paralysis of the ulnar nerves of the right and left upper extremities.  

A January 2016 VA examination report reflects examination findings identical to those recorded in the April 2014 VA examination report with respect to the upper extremities. 

The preponderance of the evidence shows that throughout the period under review, the Veteran's neuropathy of the left and right upper extremities has been manifested by mild incomplete paralysis of the ulnar nerve.  The findings of the VA examiners characterizing the neuropathy as mild, and the normal strength and reflexes of the upper extremities on testing are especially probative in this regard.  

Accordingly, the criteria for a rating higher than 10 percent for incomplete paralysis that is moderate or severe, or complete paralysis, have not been met or more nearly approximated at any point during the pendency of this claim.  See 38 C.F.R. 4.124a, DC's 8516, 8716. 

The Board notes that the February 2007 EMG findings also showed involvement of the median nerve.  Mild incomplete paralysis of the median nerve is assigned a 10 percent rating under DC 8515.  38 C.F.R. § 4.124a.  Accordingly, application of DC 8515 would not afford higher ratings for the Veteran's upper extremity neuropathy.  A separate rating may not be assigned under DC 8515 as it would result in compensating the Veteran twice for manifestations of the same disability under different diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14. 

In sum, the criteria for ratings in excess of 10 percent for peripheral neuropathy of the left and right upper extremities have not been met or more nearly approximated.  See 38 C.F.R. § 4.7.  As the preponderance of the evidence weighs against higher ratings, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. §§ 3.102, 4.3 (2016); 38 U.S.C.A. § 5107 (West 2014).  


C. Hearing Loss

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

There are alternative criteria for certain exceptional patterns of hearing loss.  Specifically, if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2016).  Each ear will be evaluated separately.  Id.  
When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

A December 2008 VA examination report reflects a puretone threshold average of 49 decibels (dB) in the right ear, and 48 dB in the left ear.  Speech recognition scores were 92 percent for both ears.

A May 2014 VA examination report reflects a puretone threshold average of 49 dB in the right ear, and 53 dB in the left ear.  Speech recognition testing yielded scores of 84 percent for both ears. 

A January 2016 VA examination report reflects a puretone threshold average of 45 dB in the right ear, and 56 dB in the left ear.  Speech discrimination scores were 84 percent for both ears. 

The above examination reports show that the highest puretone threshold average for the right ear was 49 dB.  The lowest speech recognition score was 84 percent.  Applying these values to Table VI results in a numeric designation of II for the right ear.  The highest puretone threshold average for the left ear was 56 dB.  The lowest speech recognition score was 84 percent.  Applying these values to Table VI results in a designation of II for the left ear.  The point where designations II and II intersect on Table VII yields a 0 percent rating.  

The Veteran's hearing loss is not manifested by the exceptional patterns described in 38 C.F.R. § 4.86.  Thus, the alternative rating criteria do not apply.  See 38 C.F.R. § 4.86.

In sum, the Veteran's bilateral hearing loss has not met or more nearly approximated the criteria for a compensable rating at any point during the pendency of this claim.  Accordingly, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3. 


II. Service Connection

The Veteran seeks entitlement to service connection for an eye condition as secondary to his service-connected diabetes mellitus, type II.  For the following reasons, the Board finds that service connection is not established.

Service connection will be established on a secondary basis for a current disability that is either (a) caused or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(a) (2016).  To establish secondary service connection based on causation, the evidence must show that the disability is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(b).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


The VA examination reports and treatment records show that the Veteran has not been diagnosed with diabetic retinopathy.  A VA eye examination was most recently conducted in January 2016.  In a March 2016 addendum to this report, the examiner opined that the Veteran's diagnosed eye conditions-pseudophakia status post surgery for cataracts, ptosis, blepharochalasis, hypertensive retinopathy, glaucoma, presbyopia, and age-related macular degeneration-were less likely than not caused or aggravated by diabetes.  The examiner explained that these eye conditions were generally age related and had not increased in severity beyond their normal progression.  The examiner also noted that the hypertensive retinopathy was a complication of hypertension, and that the clinical findings did not indicate that it was aggravated beyond its natural progression by diabetes. 

In a January 2015 VA Disability Benefits Questionnaire (DBQ) filled out by a private physician, M. Gromis, M.D., Dr. Gromis indicated that the Veteran's diabetes permanently aggravated eye conditions other than diabetic retinopathy.  However, Dr. Gromis did not identify which eye condition or conditions were aggravated by diabetes or provide an explanation.  Consequently, the January 2015 DBQ lacks probative value on this issue, and is outweighed by the March 2016 VA opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from its reasoning); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

Accordingly, the preponderance of the evidence weighs against service connection for an eye condition as secondary to diabetes.  See 38 C.F.R. § 3.310.  The Veteran has not stated, and the evidence does not otherwise suggest, that he has a diagnosed eye condition directly related to active service.  Therefore, this issue has not been raised. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an eye condition is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Although the Board must give full consideration to "the effect of combinations of disability" in its determination, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

The Veteran claims unemployability primarily based on diabetes and related complications, especially peripheral neuropathy, and service-connected posttraumatic stress disorder (PTSD).  See November 2015 VA Form 21-8940; August 2010 VA Form 21-4138.  These disabilities satisfy the percentage requirements for schedular consideration of TDIU.  

The preponderance of the evidence weighs against unemployability due to service-connected complications of diabetes and PTSD.  By way of background, the Veteran completed four years of college and then worked in sales until he retired.  He then worked as a part time driver until September 2009.  See February 2007 VA Examination Report; November 2015 VA Form 21-8940.  

In an August 2010 statement, the Veteran wrote that it was not his depression that caused him to be unable to work.  Rather, he stated that he discontinued working due to peripheral neuropathy, as he was unable to do daily duties required of the job including sitting and standing for prolonged periods of time, transporting clients in a motor vehicle, and sometimes walking for long periods of time.  

In a July 2014 letter, a private treating physician, M. Gromis, M.D., wrote that the Veteran had PTSD, diabetes treated with insulin injections, and peripheral neuropathy of the lower extremities which caused pain in both feet.  Dr. Gromis concluded that that the Veteran was "under no condition to hold employment with all his medical problems."  Dr. Gromis further wrote that he considered the Veteran permanently disabled. 

An April 2014 VA neurological examination report notes the Veteran's statement that he stopped working due to becoming upset with coworkers and not due to physical conditions.  The examiner concluded that the Veteran's diabetic neuropathy of the arms and legs was not severe enough to preclude him from obtaining or maintaining any form of gainful employment consistent with his experience.  

A May 2014 VA diabetes examination report reflects the examiner's conclusion that the Veteran's diabetes did not produce functional impact in terms of his ability to work.

A February 2016 VA medical opinion concludes that the Veteran had no functional limitations due to diabetic neuropathy, diabetes, and other service-connected physical disabilities including coronary artery disease in terms of his ability to work.  He was able to walk at least one mile and climb two flights of stairs.  The examiner found that these disabilities had no impact on sedentary or physical occupational functioning.  

In a March 2016 VA PTSD examination report, the examiner indicated that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner found that the Veteran's PTSD moderately affected his ability to obtain gainful employment.  His anxiety caused poor concentration and memory.  He also exhibited unprovoked anger, mood disturbance, and poor conflict resolution at times, which might interfere with maintaining effective work relationships.  He would not be able to work in a large group, but might be able to function in general and sedentary occupational settings where supervision was loose and there was minimal interaction with the public.  The examiner concluded that the Veteran's psychological disabilities alone did not make him totally unemployable, and he was not considered totally disabled.  

Based on the above VA examination findings, the Board concludes that the Veteran's service-connected disabilities, including diabetes, neuropathy, and CAD, do not prevent substantially gainful activity in a light or sedentary occupation.  The Veteran has stated that he is unable to sit for prolonged periods, but the VA examination findings do not show that his peripheral neuropathy limits his ability to sit for long periods, and there is no apparent reason why lower or upper extremity symptoms would affect his ability to sit.  Moreover, his service-connected physical disabilities do not prevent a sedentary occupation that allowed for standing and walking as needed.  The Veteran has stated that he cannot stand or walk for long periods, but the evidence does not show that these limitations would foreclose a job that required occasional or limited standing and walking.  In this regard, the VA examiners have consistently found that the Veteran's service-connected disabilities do not produce significant functional limitations.  The Veteran's mild upper extremity neuropathy, with normal strength and reflexes on testing, is also not shown to limit use of his hands to the extent of producing unemployability. 

The evidence also does not show that the Veteran's hearing loss and tinnitus prevent him from obtaining or maintaining substantially gainful employment, notwithstanding the fact that they cause some occupational impairment by making it more difficult to hear and communicate. 

With regard to PTSD, the March 2016 VA examiner found that the Veteran's PTSD symptoms cause occupational and social impairment, but would not prevent him from working in occupational settings where supervision was loose and there were minimal interactions with the public.  

Finally, the evidence does not show that the Veteran's service-connected disabilities in the aggregate produce combined effects that are sufficiently incapacitating as to prevent the Veteran from obtaining or maintaining substantially gainful employment.  As already discussed, his service-connected physical disabilities are not shown to have significant functional impacts in terms of his ability to do light or sedentary work, and his PTSD does not prevent him from working in certain occupational settings as discussed by the March 2016 VA examiner.  The Board also notes that in his February 2015 hearing testimony, the Veteran indicated that although his PTSD made social interactions more difficult and decreased his "tolerance level," he had always gotten along well with people. 

The Veteran's educational and vocational background and experience do not support unemployability.  He completed four years of college and worked in sales for many years.  The evidence does not show that he lacks the skills to transition to sedentary work given this background.  At the February 2015 Board hearing, the Veteran stated that he tries to keep up with technology and uses a computer, further indicating that the Veteran could adapt to substantially gainful sedentary work.  

The July 2014 letter by Dr. Gromis stating that the Veteran's service-connected diabetes, neuropathy, and PTSD rendered him unemployable and permanently disabled lacks probative value, as no explanation was provided, and no discussion of how these disabilities affect the Veteran's occupational functioning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  It is outweighed by the VA examination findings and other evidence discussed above showing that the Veteran's service-connected disabilities do not prevent sedentary or light substantially gainful employment. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

ORDER

An initial rating higher than 20 percent for peripheral neuropathy of the right lower extremity is denied. 

An initial rating higher than 20 percent for peripheral neuropathy of the left lower extremity is denied. 

An initial rating higher than 10 percent for peripheral neuropathy of the right upper extremity is denied. 

An initial rating higher than 20 percent for peripheral neuropathy of the left upper extremity is denied. 

An initial compensable rating for bilateral hearing loss is denied. 

Service connection for an eye condition secondary to diabetes mellitus is denied.   

A total disability rating based on individual unemployability due to service connected disabilities is denied.  


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


